Exhibit 10.5
BRIGHAM EXPLORATION COMPANY
AMENDMENT TO
NON-QUALIFIED STOCK OPTION AGREEMENTS
     This Amendment to Non-Qualified Stock Option Agreements (the “Amendment”)
is made effective as of                     , 2009 by Brigham Exploration
Company, a Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the Company has granted Options to Director which were not issued
under the terms of the Brigham Exploration Company 1997 Director Stock Option
Plan; and
     WHEREAS, the Company and Director have entered into Non-Qualified Stock
Option Agreements which reflect the terms of these Options and are listed on
Exhibit A attached hereto (the “Agreements”); and
     WHEREAS, the Agreements do not permit the immediate vesting and exercise of
Options upon the occurrence of certain transactions affecting the ownership of
the Company; and
     WHEREAS, the Company now desires to permit the immediate vesting and
exercise of Options upon the occurrence of certain transactions affecting the
ownership of the Company;
     NOW, THEREFORE, in consideration of the premises, the Company does hereby
amend the Agreements as follows:
     1. Section 6 of the Agreements is hereby amended by the addition of the
following paragraph:
If any “person,” as that term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) (other than the Company, any of its
subsidiaries, any employee benefit plan of the Company or any of its
subsidiaries, or any entity organized, appointed or established by the Company
for or pursuant to the terms of such a plan), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person, or any “Person” or “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act), will become the “beneficial owner” or
“beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate forty-nine percent (49%) or more of either the then outstanding shares
of Common Stock of the Company or the voting power of the Company (a
“Fundamental Change”), then immediately before and contingent upon the
consummation of the Fundamental Change, any portion of the Option which is not
then vested and exercisable shall become fully vested and exercisable, so that
Director shall have an opportunity to exercise the Option prior to and
contingent upon the consummation of the Fundamental Change. The Company shall
provide to Director at least 30 days’ notice of any pending Fundamental Change
during which period Director may elect to exercise the Option effective
immediately before and contingent upon consummation of such Fundamental Change.
     2. Except as otherwise specifically set forth herein, all other terms and
conditions of the Agreements shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as
of the date first written above.
BRIGHAM EXPLORATION COMPANY

             
 
  By:        
 
           
 
           
 
  Its:        
 
           

              ACKNOWLEDGED AND AGREED TO BY:    
 
                   
 
    , Director              
 
           
Dated:
                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A

         
Date of Grant
  Number of Shares   Exercise Price

 